Order, Supreme Court, New York County (Helen E. Freedman, J.), entered March 30, 1992, which, in an action for *684medical malpractice, denied defendant physician’s motion for change of venue from New York County to Franklin County, unanimously affirmed, without costs.
We agree with the IAS Court that notwithstanding that the cause of action arose in Franklin County where plaintiffs have a summer residence, venue should remain in New York County where plaintiffs maintain their primary residence, there being an insufficient showing why the convenience of plaintiffs’ witnesses should be subordinated to that of defendant’s witnesses. We also agree with the IAS Court that defendant’s delay in making this motion until discovery was nearly complete strongly militates against the relief sought (see, Scott v Ecker Mfg. Corp., 161 AD2d 347). Concur — Sullivan, J. P., Wallach, Kupferman and Kassal, JJ.